IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JACQUELINE KAY NAPOLITANO,

et al. :

Petitioners, : C.A. No. S20M-08-010 CAK
TOWN OF FENWICK ISLAND,

Respondent.

Submitted: March 22, 2021
Decided: March 26, 2021
ORDER
Respondents’ Motion for Reconsideration

DENIED

Nicholas G. Kondraschow, Esquire, William Rhondunda, Esquire, Rhondunda,
Williams & Kondraschow, 1521 Concord Pike, Suite 205, Wilmington, Delaware
19803, Attorneys for Petitioners.

Scott Wilcox, Esquire, Moore & Rutt, P.A., 1007 North Orange Street, Suite 446,
Wilmington, Delaware 19801, Attorney for Respondent.
In this case requesting a Writ of Mandamus be issued, I recently

denied the Town’s Motion to Dismiss. The Town has moved for reconsideration.

Because I am of the opinion I correctly decided the motion the Town’s request is

denied.

I quote from my brother on the bench:

A motion for reargument permits a trial court to reconsider

its findings of fact, conclusions of law, or judgment. “Delaware
law places a heavy burden on a [party] seeking relief pursuant
to Rule 59. The moving party has the burden to demonstrate
the Court must correct an error of law or prevent manifest
injustice deriving from its judgment. A Rule 59(e) application
is not an avenue for the moving party to raise new arguments
or rehash arguments already decided by the Court.” And such
motion will be denied unless the Court has “overlooked a
controlling precedent or legal principles,” or “has
misapprehended the law or facts such as would affect the
outcome of the decision” challenged. Upon a Rule 59(e)
reargument motion, the Court “will determine from the motion
and answer whether reargument will be granted.”

The Town refers me to the relief sought in the Complaint, but ignores

its factual allegations. At argument Petitioners suggested the facts alleged would

allow for different relief. The parties asserted and argued facts outside the

Complaint causing me to consider the motion as one for summary judgment.” If

the Petitioners are asking me to second guess the zoning decisions of the Town, I

 

"Skinner v. Peninsula Health Care Services, LLC 2021 WL 1054101 (Del. Super. March
19, 2021) (footnotes and citations omitted).

“Superior Court Civil Rule 12(b).
will not do so.* But Petitioners now tell me that they are not asking for the relief
‘they requested, but only to require the Town to address the zoning issues, which,
Petitioners claim, it never did. The Town says otherwise. For me I have to at least

consider the facts alleged in the petition, as well as the claim for relief.

Finally, the Town claims I misapplied White, supra. I do not believe
this position squares with my recognition of White as applicable precedent.
The facts are disputed. The arguments made by each of the sides of

this dispute addressed the facts as each saw them on the record as it exists.

Judgment should not be granted.

The Town will have an opportunity to raise its arguments on a more

fully-developed record. The Town has not met its burden to show I should
reconsider my original decision, and its motion is denied.

IT IS SO ORDERED

/s/ Craig A. Karsnitz

a a
= chy
=. | Se
= e470
Oo rns
we) 7
oO mer
4 2oO
0 ge
SQ
w
tas
© “1995 WL 264572 (Del. Super. Apr. 20, 1995),